DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Miller on September 9, 2021.
The application has been amended as follows: 
Claim 1, line 4, please add a semicolon after “outer layer”.
Claim 14, line 6, please change “array sense” to “array of sense”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to” in claims 1, 3, 11, 13-17, 19 and 20. The specification, however, describes the controller as a physical structure (see paragraphs 42, 100, 203 and 205).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “A system for detecting and responding to touch inputs with haptic feedback comprising: a printed circuit board comprising: an outer layer; a set of inner layers; an array of drive electrodes and sense electrodes arranged across the outer layer; and an inductor comprising a multi-layer planar spiral coil fabricated across the set of inner layers; a tactile surface arranged over the printed circuit board; a pressure-sensitive layer interposed between the printed circuit board and the tactile surface and exhibiting changes in local bulk electrical characteristics responsive to variations in magnitude of force applied to the tactile surface; a magnetic element rigidly coupled to a chassis; a coupler coupling the printed circuit board to the chassis, compliant within a vibration plane, and locating the inductor approximately over the magnetic element; and a controller configured to intermittently polarize the inductor responsive to detection of a touch input on the tactile surface to oscillate the printed circuit board in the vibration plane relative to the chassis.” (As claimed, emphasis added)
As to Claim 14, the prior art of record fails to teach or suggest, either alone or in combination, “A system for detecting and responding to touch inputs with haptic feedback comprising: a printed circuit board comprising: an outer layer; a set of inner layers; an array sense electrodes arranged across the outer layer; and an inductor comprising a multi-layer planar spiral coil fabricated across the set of inner layers; a tactile surface arranged over the printed circuit board; a magnetic element rigidly coupled to a chassis; a coupler coupling the printed circuit board to the chassis, compliant within a vibration plane, and locating the inductor approximately over the magnetic element; and a controller configured to intermittently polarize the inductor during a click cycle responsive to detection of a touch input on the tactile surface to oscillate the printed circuit board in the vibration plane relative to the chassis.” (As claimed, emphasis added)
Nakamura et al. (USPGPUB 2005/0180082) is the closest prior art. Nakamura teaches a touch sensor (Fig. 11A at 102a); an inductor comprising a multi-layer planar a printed circuit board comprising: an outer layer; a set of inner layers; an array sense electrodes arranged across the outer layer; and an inductor comprising a multi-layer planar spiral coil fabricated across the set of inner layers. Regarding claim 1, Nakamura also fails to teach “a pressure-sensitive layer interposed between the printed circuit board and the tactile surface and exhibiting changes in local bulk electrical characteristics responsive to variations in magnitude of force applied to the tactile surface”. Nakamura fails to teach a system as structured above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hasegawa et al. (U.S. Patent 4,959,631) - Figs. 3A and 3B teach a planar inductor over two layers
Jin (U.S. Patent 10,101,859) – Figs. 3 and 4 teach a array substrate including touch –control electrodes and multiple electrode coils
Wang et al. (U.S. Patent 10,209,846) – Figs. 1 and 3 teach a touch sensing apparatus for detecting touch motion by induction.
Nathan et al.	(USPGPUB 2014/0008203) Fig. 3 teaches an integrated touch display with combined pressure and capacitance layers.












Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.